Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 24 November 2020, have been acknowledged.
	The amendment to claim 1 has been acknowledged.
	Currently, claims 1-9, and 12-13 are now pending.

Response to Arguments
Argument:
	The present appliance is formed completely of a polymer material. Dye in view of Hofmann uses metal parts to it.

Response:
	Argument is persuasive. However, a new rejection has been written as necessitated by applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075540 A1 (Dye) in view of US 2018/0168845 A1 (Hofmann) and US 2016/0184129 A1 (Liptak et al., hereinafter referred to as Liptak).
A Figure 4 of Dye’s disclosure is provided below:

    PNG
    media_image1.png
    1285
    822
    media_image1.png
    Greyscale

	In regards to Claim 1, Dye discloses an oral appliance for treating snoring and/or sleep apnea is a subject (Title, apparatus for the prevention of sleep apnea), comprising:
	(1) an upper tray 12 (top teeth guard 12) having an anterior portion 12A (Annotated Fig 4), a posterior portion 12P (Annotated Fig 4), a right side 12R (Annotated Fig 4), a left side 12L (Annotated Fig 4), a buccal side 15 (outer surface 15), a lingual side 17 (interior surface 17), coronal surface 18 (bottom wall 18), an interior surface 20 (inner wall 20), and an exterior surface 22 (outer wall 22), the upper tray comprising:

		(b) a right side lateral projection 14 (top protrusion 14) (Fig 2, wherein the top protrusion 14 is lateral to the sagittal plane of upper tray 12) comprising an anterior end 25 (Front face 25) having an engagement surface (Paragraph 0021, the front face 25 also includes an adjusting bore 28 therethrough for receiving an adjusting rod 36 of the adjusting block 16), a posterior end (posterior end of top protrusion 14), an upper surface (upper surface of top protrusion 14), a lower surface (lower surface of top protrusion 14), and a lateral surface (buccal surface of top protrusion 14), wherein the right side lateral projection 14 is connected to the buccal side 15 of the right side 12R of the upper tray in a posterior portion 12P of the upper tray 12 (Paragraph 0021, as illustrated in Figs 1 and 2 the top protrusion 14 comprises a block of material extending from the bottom wall 18 of the top teeth guard 12. It may be secured to or conformed with the top teeth guard 12. As further illustrated in Figs 1 and 2, the right side lateral projection 14 is on the buccal side of the top teeth guard 12 (Fig 2), and in a posterior position (Fig 1));
		(c) a right side insert 16 (adjusting block 16) comprising a first lateral surface (The distal lateral side of adjusting block 16), a second lateral surface (The proximal lateral side of adjusting block 16), an anterior end 30 (leading face 30), a posterior end 32 (Trailing face 32), wherein the posterior end 32 is configured to be reversibly attached to the anterior end of the right side lateral projection 14 (Paragraph 0022, the adjusting block 16 also includes an adjusting rod 36 extending from the trailing surface 32. The adjustment rod 36 extends or retracts the adjusting block relative to the top protrusion 14);
	(2) a lower tray 50 (bottom teeth guard 50) having an anterior portion 50A (Annotated Fig 4), a posterior portion 50P (Annotated Fig 4), a right side 50R (Annotated Fig 4), a left side 50L (Annotated Fig 
		(a) a receptacle 62 (channel 62) bounded by the interior surface 58 of the lower tray 50 (Paragraph 0024, top wall 56 and inner and outer walls 58 and 60 form channel generally indicated at 62);
		(b) a right side upwardly extending projection 70 (bottom protrusion 70) having a proximal end (bottom side of bottom protrusion 70, being proximal to lower tray 50), a distal end (top side of bottom protrusion 70, being distal to upper tray 50), an interior surface (lingual side of bottom protrusion 70), an exterior surface (buccal side of bottom protrusion 70), an anterior side (anterior side of bottom protrusion 70), and a posterior side 72 (rear face 72), the projection 70 being connected at the proximal end to the right side of the lower tray and extending upwardly therefrom (Paragraph 0025, the bottom protrusion 70 comprises a block of material extending from the top wall 56 of the bottom teeth guard 50), wherein the posterior side 72 of the projection 70 faces the anterior surface 30 of the right side insert 16 of the right side of the upper tray 12 (Paragraph 0025, the bottom protrusion 70 is located at a position toward the front of the bottom and top teeth guard of the corresponding top teeth guard 12 so as to permit the rear face 72 of the bottom protrusion to be engaged upon the leading face 30 of the adjusting block 16);
wherein the anterior surface 30 of the right side insert 16 comprises an engagement 30 (leading face 30) which contacts the posterior surface of the right side upwardly extending projection (Paragraph 0025, the bottom protrusion 70 is located at a position toward the front of the bottom and top teeth guard of the corresponding top teeth guard 12 so as to permit the rear face 72 of the bottom protrusion to be engaged upon the leading face 30 of the adjusting block 16) thereby limiting the forward positioning of the upper tray with respect to the lower tray alleviating snoring and/or apnea when the 
Dye does not further disclose:
(d) a left side lateral projection comprising an anterior end having an engagement surface, a posterior end, an upper surface, a lower surface, and a lateral surface, wherein the left side lateral projection is connected to the buccal surface of the left side of the upper tray in a posterior portion of the upper tray;
		(e) a left side insert comprising a first lateral surface, a second lateral surface, an anterior end, a posterior end, wherein the posterior end is configured to be reversibly attached to the anterior end of the left side lateral projection;
		(c) a left side upwardly extending portion having a proximal end, a distal end, an interior surface, an exterior surface, an anterior side, and a posterior side, the projection being connected at the proximal end to the left side of the lower tray and extending upwardly therefrom, wherein the posterior side of the projection faces the anterior surface of the left side insert of the left side of the upper tray;
	wherein the anterior surface of the left side insert comprises an engagement surface which contacts the posterior surface of the left side upwardly extending projection; and
	wherein the receptacles of the upper tray and the lower tray are each configured to receive and retain an orthodontic tray, or wherein the receptacles of the upper tray and the lower tray are each configured to reposition one or more teeth of a subject and/or to change the configuration of a subject’s mandible and/or maxilla when the appliance is worn by the subject, and
	wherein the oral appliance is completely formed from a polymer material.
A Figure 6 of Hofmann’s disclosure is provided below:

    PNG
    media_image2.png
    1550
    1582
    media_image2.png
    Greyscale

	Hofmann teaches an analogous oral appliance for treating sleep apnea (Abstract, an occlusal splint arrangement in particular for sleep apnea therapy), further disclosing an upper tray 02 (upper miniplast splint 02) having:
	(d) a left lateral side projection 08L (Annotated Fig 4, the projection supporting adjustable screw 08) comprising an anterior end (Annotated Fig 4, the anterior end interfacing adjustable screw 08), a posterior end, an upper surface, a lower surface, and a lateral surface (Annotated Fig 5), wherein the left side lateral projection 08L is connected to the buccal surface of the left side of the upper tray 02 in a 
	(e) a left side insert 05L (left maxillary adjustable positioning means 05L) comprising a first lateral surface (the lateral surface towards the buccal side), a second lateral surface (the lateral surface towards the lingual side), an anterior end 06L (positioning surface 06L), and a posterior side (away from adjusting screw 08), wherein the posterior end is configured to be reversibly attached to the anterior end of the left side lateral projection 08L (Paragraph 0076, the adjustability of the adjustable positioning means 05 is made possible by its displaceable mounting on the maxillary miniplast splint 02. Annotated Fig 4, wherein the posterior end of the left side insert 05L and the anterior end of the left side lateral projection 08L are both connected to adjustable screw 08);
	(c) a left side upwardly extending portion 22L (left exchangeable positioning means 22, as further illustrated in Fig 6) having a proximal end, a distal end, an interior surface, an exterior surface, an anterior side, and a posterior side 23 (positioning surface 23), the projection being connected at the proximal end of the left side of the lower tray and extending upwardly therefrom (Paragraph 0082, the illustrated manner of attachment of the positioning means 22 on the mandibular miniplast splint 12 is visible, which takes place by means of centering pins 15L, 15R that are anchored in the base body of the miniplast splint. In this regard, the exchangeable positioning means 22 is present in the manner of a fin, in which the surface facing towards the center forms the guiding surface 24 and the front edge of the fin lying rearwards forms the positioning surface 23), wherein the posterior side of the projection faces the anterior surface of the left side insert of the left side of the upper tray (Paragraph 0077, it is ensured that the guiding surfaces 07, 24 come together when the teeth are being closed without the mandibular positioning means 22 colliding with the contact surface 04 of the maxillary miniplast splint 02);
	wherein the anterior surface of the left side insert comprises an engagement surface which contacts the posterior surface of the left side upwardly extending projection (Paragraph 0077, it is 
	wherein the receptacles of the upper tray 02 and the lower tray 12 are each configured to receive and retain an orthodontic tray, or wherein the receptacles of the upper tray and the lower tray are each configured to reposition one or more teeth of a subject and/or to change the configuration of a subject’s mandible and/or maxilla when the appliance is worn by the subject (Abstract, the miniplast splints (02, 12) each having positioning means (05, 22) by means of which (05, 22) the relative position of the miniplast splints (02, 12) towards each other can be defined the longitudinal direction (X). Paragraph 0002, they generally aim at influencing the position of the upper jaw relative to the lower jaw to the effect that the lower jaw as well as the tongue muscle and the soft palate are prevented to an appropriate degree from dropping backwards during deep sleep. The receptacles therefore are configured to change the configuration of a subject’s mandible and maxilla) for the purpose of influencing the positioning of the upper jaw relative to the lower jaw to the effect that the lower jaw as well as the tongue muscle and the soft palate are prevented to an appropriate degree from dropping backwards during sleep so that the airways are kept open (Paragraph 0002).
	It would have been obvious to one of ordinary skill in the art to modify the upper and lower dental trays, as disclosed by Dye, to include a left lateral side projection, a left side insert, and a left upwardly positioning portion, as taught by Hofmann, such that the invention of Dye in view of Hofmann contains a lateral side projection, a side insert, and an upwardly positioning portion are included on a left and right side, in order provide comfortable wearing behavior while being effective in sleep apnea therapy (Hofmann, Paragraph 0006), as pressure will be split between two sides instead of on the right side alone.
	Dye in view of Hofmann does not further disclose:
wherein the oral appliance is completely formed from a polymer material.
Liptak teaches an analogous oral appliance for treating sleep apnea (Title, Mandibular Advancement Device), further teaching an analogous right and left side upwardly extending projections 116 (lower fins 116) and analogous right and left side inserts 114 (upper fins 114), further teaching wherein the appliance is completely formed from a polymer material (Paragraph 0022, the splints are digitally designed and milled to provide access to pre-cured polymeric materials, and wherein the device has minimal residual monomers. Paragraph 0025, the material can be any material that is capable of being milled to form the devices disclosed herein. Examples of materials include plastics and other polymers) for the purpose of having a device that is reproduced accurately without manual polymer buildup or having minimal residual monomers (Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the oral appliance, as disclosed by Dye in view of Hofmann, to be completely formed from a polymer material, as taught by Liptak, in order to have a device that is reproduced accurately without manual polymer buildup or having minimal residual monomers (Liptak, Paragraph 00222).
	In regards to Claim 3, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
	Dye in view of Hofmann and Liptak further discloses the posterior end 32 (Dye, trailing surface 32) of each insert 16 (Dye, insert 16) is reversibly attached to the anterior end 25 (Dye, anterior face 25) of a respective lateral projection 14 (Dye, top protrusion 14) through an interference fit (Dye, Paragraph 0021, the top protrusion 14 includes at least one bearing bore 26 therethrough for receiving a sliding rod 34 of the adjusting block) for the purpose of being slidably moving such that the adjusting block 16 may be slidably movable relative to the top protrusion (Dye, Paragraph 0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the left and right inserts, and their corresponding lateral projections, as disclosed by Dye in view 
	In regards to Claim 4, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
	Dye in view of Hofmann and Liptak further discloses the anterior end 25 (Dye, anterior end 25) of each lateral projection 14 (Dye, top protrusion 14) comprises a recess 26 (Dye, bearing bore 26) and the posterior end 32 (Dye, trailing surface 32) of each insert 16 (Dye, insert 16) comprises a rearward projection 34 (Dye, sliding rod 34) adapted to fit within the recess and thereby secure the insert 16 to a respective lateral projection 14 (Dye, top protrusion 14) (Dye, Paragraph 0021, the top protrusion 14 includes at least one bearing bore 26 therethrough for receiving a sliding rod 34 of the adjusting block. Paragraph 0022, the bearing bores 26 may slidably support the sliding rods 34 and may optionally include bearings or bushings therein so as to facilitate such movement) for the purpose of being slidably moving such that the adjusting block 16 may be slidably movable relative to the top protrusion (Dye, Paragraph 0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the left and right inserts, and their corresponding lateral projections, as disclosed by Dye in view of Hofmann and Liptak, to fit through an interference fit, as taught by Dye, in order to adjust the positioning of the upper jaw in relation to the lower jaw (Dye, Paragraph 0012) such that the device prevents airway obstruction (Dye, Paragraph 0005) while being comfortable to the user.
	In regards to Claim 5, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
	Dye in view of Hofmann and Liptak does not explicitly disclose:
	wherein the rearward projection comprises a wedge having sides that extend laterally and posterior and the recess is wedge-shaped and configured to receive and retain the projection in a tongue-and-groove fashion.
	However, Dye in view of Hofmann and Liptak teaches an analogous interference fit system between the upwardly extending portion 22 (Hofmann, positioning means 22) and the mandibular miniplast splint 12, wherein a rearward projection 15 (Hofmann, centering pin 15) comprises a wedge 16 (Hofmann, base portion 16) having sides that extend laterally and posterior (Hofmann, Fig 7, wherein the base 16 extends laterally and posteriorly, when the tip 18 is anterior) and the recess is wedge-shaped (Hofmann, the recess must be wedge shaped to anchor wedge 16) to receive and retain the projection in a tongue-and-groove fashion (Hofmann, Paragraph 0086, the structure of the centering pin 15 including the base portion 16 is anchored in the miniplast splint 12 is visible) for the purpose of anchoring the upwardly extending portion 22 to the mandibular miniplast splint 12 (Hofmann, Paragraph 0086).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rearward projection of the interference fit system as disclosed by Dye in view of Hofmann and Liptak to include a wedge, and a corresponding wedge-shaped recess in a similar system as taught by Hofmann, in order to further anchor the lateral projection to the insert such that the positioning of the upper jaw in relation to the lower jaw can be further fixed (Dye, Paragraph 0012) thus preventing airway obstruction (Dye, Paragraph 0005) while being comfortable to the user.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075540 A1 (Dye) in view of  US 2018/0168845 A1 (Hofmann) and US 2016/0184129 A1 (Liptak), and further in view of Nishi, Yasuhiro; Tsuru, K; Kishita, C; Kamashita, Y; Hamano, T; Nagaoka, E. (2008). Effect of different labio-lingual spaces in tray designs on the displacement of and pressure against a mobile tooth. Journal of oral rehabilitation. 35. 700-5.10.1111/j.1365-2842.2007.01810.x. (Hereinafter referred to as Nishi).
In regards to Claim 2, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
Dye in view of Hofmann and Liptak does not further disclose:
the upper tray comprises an upper incisal surface and the lower tray comprises a lower incisal surface, and wherein at least a portion of the upper incisal surface and lower incisal surface are not in contact when the coronal surface of the upper tray contacts the coronal surface of the lower tray in a posterior position of the appliance, thereby forming an anterior opening and allowing a flow of air through the anterior opening during use.
Nishi teaches that a lower-jaw incisor groove is spaced apart from the incisors of the lower jaw (Discussion, Pg 704, the space affects the impression pressure occurring. Nishi et al. reported that using trays with thicker spaces lessened the displacement of the mobile tooth. As further illustrated in Fig 1, there is a portion of the lower incisal surface not in contact with the coronal surface of the upper tray contacts the coronal surface of the lower tray in a posterior position of the appliance) for the purpose of reducing displacement in the tooth due to air pressure in the oral appliance (Summary, the present study aimed to examine the effect of custom tray designs on the displacement of mobile tooth and local impression pressures during the impression procedure, using partially edentulous simulation models with six anterior teeth).
It would have been obvious to one of ordinary skill before the effective filing date to modify the anterior portion of the upper and lower trays as disclosed by Dye in view of Hofmann and Liptak to include a portion of the upper and lower incisal surface not in contact with the coronal surface of the upper and lower tray contacts, as taught by Nishi, in order to reduce impression pressure in the tray such that the incisors are not displaced (Nishi, Page 705).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075540 A1 (Dye) in view of US 2018/0168845 A1 (Hofmann) and US 2016/0184129 A1 (Liptak), and further in view of US 6,604,527 B1 (Palmisano).
	In regards to Claim 6, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
	Dye in view of Hofmann and Liptak does not further disclose:
	a plurality of pairs of inserts, wherein at least some of the insert pairs comprise inserts having lateral sides which are different in length than the lateral sides of other insert pairs.
	Palmisano teaches an analogous oral appliance for treating snoring and/or sleep apnea (Col 1, Lines 5-8, this invention relates to a mandibular advancement device that has application in the treatment of orthodontic conditions, snoring, obstructive sleep apnea (OSA) and certain temporomandibular joint disorders), further teaching a plurality of pairs of inserts 144 (removable block 144) (Col 7, Lines 40-41, Fig 14b shows examples of other arrangements for the arrangement block 144’), wherein at least some of the insert pairs comprise inserts having sides which are different in length than the sides of other insert pairs  (Col 7, Lines  40-45, Fig 14b shows examples of other arrangements for the engagement block 144’, which can be chosen by a clinician or modified depending upon clinical requirements. The shapes provide differing degrees of advancement with jaw opening) for the purpose of providing differing degrees of advancement with jaw openings, such that the path of advancement with opening departs from the arc of the border path (Col 7, Lines 40-45).
	Although Palmisano does not further explicitly teach inserts having lateral sides which are different in length than the lateral sides of other insert pairs, Hofmann further teaches guiding and aligning lateral sides of the oral appliance (Hofmann, Paragraph 0073, said guiding surfaces 07, 24 serve to centre and guide the miniplast splints 02, 12 towards each other in the transverse direction (Y)) for the purpose of positioning the oral appliance more securely (Hofmann, Paragraph 0012, the positioning 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inserts as disclosed by Dye in view of Hofmann and Liptak, to comprise a plurality of pairs of inserts having lateral sides which are different in length, as taught by Palmisano in view of Hofmann, in order to further align the jaw in a sagittal plane (Hofmann, Paragraph 0012) such that the airways are kept open and aligned, and to further provide differing degrees of advancement with the jaw opening (Palmisano, Col 7, Lines 42-45) with the use of a plurality of pairs of lateral inserts.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075540 A1 (Dye) in view of  US 2018/0168845 A1 (Hofmann) and US 2016/0184129 A1 (Liptak), and further in view of US 2010/0129763 A1 (Kuo).
In regards to Claim 7, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
Dye in view of Hofmann and Liptak does not further disclose:
A first orthodontic tray and a second orthodontic tray, wherein each of the orthodontic trays comprises an inner surface for contacting at least some of the subject’s teeth and an outer surface, and wherein the orthodontic trays can be received within respective receptacles of the oral appliance such that the outer surface of a respective orthodontic tray contacts the interior surface of a respective receptacle.
	Kuo teaches an analogous oral appliance (Abstract, the present invention provides protective repositioning appliances, accommodating mouth guards, and covering guards), further teaching a first orthodontic tray 44 (upper component 44) and a second orthodontic tray 46 (lower component 46) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper and lower trays as disclosed by Dye in view of Hofmann and Liptak to include orthodontic trays which are adapted to contact the receptacles, as taught by Kuo, in order to improve the oral appliance such that a patient does not also have to wear a separate orthodontic appliance. By adding orthodontic trays, the patient can undergo orthodontic treatment (Kuo, Paragraph 0005) while the oral appliance corrects sleep apnea by shifting the mandibles forward (Dye, Abstract).
	In regards to Claim 8, Dye in view of Hofmann, Liptak, and Kuo discloses the invention as claimed above.
	Dye in view of Hofmann, Liptak, and Kuo further discloses the orthodontic trays comprise a series of first orthodontic trays 44 (Kuo) and a series of second orthodontic trays 46 (Kuo) (Kuo, Claim 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the orthodontic trays as disclosed by Dye in view of Hofmann, Liptak, and Kuo to include a series of orthodontic trays, as taught by Kuo, in order to incrementally reposition the configuration of a patient’s teeth until a final tooth arrangement is met for a planned orthodontic treatment (Kuo, Paragraph 0027).
	In regards to Claim 9, Dye in view of Hofmann, Liptak, and Kuo discloses the invention as claimed above.
	Dye in view of Hofmann, Liptak and Kuo further discloses the receptacles 146, 148 (Kuo) of the upper tray 146 (Kuo) is shaped to receive all of the first orthodontic trays 142 (Kuo), and the receptacles of the lower tray 148 (Kuo) is shaped to receive all of the second orthodontic trays 144 (Kuo) (Kuo, Paragraph 0050, accommodating covering guards are provided that combine characteristics of an accommodating mouth guard and a covering guard. As such, an accommodating covering guard can be configured to interface with a series of underlying repositioning appliances. Paragraph 0045-0048, wherein covering guard 140 is a covering guard) for the purpose of allowing only a subset of teeth to be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper and lower dental receptacles as disclosed by Dye in view of Hofmann, Liptak, and Kuo to be adapted to receive all of the first orthodontic trays and all of the second orthodontic trays, as taught by Kuo, in order to continue using the dental trays throughout an orthodontic treatment process, and allowing orthodontic trays to be swapped out throughout orthodontic treatment to further tailor the patient’s orthodontic treatment (Kuo, Paragraph 0041).
	In regards to Claim 12, Dye in view of Hofmann and Liptak discloses the invention as claimed above.
	Dye in view of Hofmann and Liptak does not further disclose:
	Wherein each upper tray and lower tray of the series has a differently-configured receptacle portion corresponding to an intermediate or end tooth arrangement of a subject.
	Kuo teaches an analogous oral appliance (Abstract, the present invention provides protective repositioning appliances, accommodating mouth guards, and covering guards), further teaching an upper tray 44 (upper component 44) and lower tray 46 (lower component 46) of the series (Paragraph 0027, an appliance can be designed and/or provided as part of a set or plurality of appliances) has a differently-configured receptacle portion 42 (teeth receiving cavities 42) portion corresponding to an intermediate or end tooth arrangement of a subject (Paragraph 0027, each appliance may be configured so a tooth-receiving cavity has a geometry corresponding to an intermediate or final tooth arrangement intended for the appliance) for the purpose of allowing the appliance to progressively reposition an initial tooth arrangement to a target tooth arrangement by placing a series of incremental position adjustment appliances over the patient’s teeth (Paragraph 0027).

	In regards to Claim 13, Dye in view of Hofmann, Liptak, and Kuo discloses the invention as claimed above.
	Dye in view of Hofmann, Liptak, and Kuo further discloses a method of treating snoring or sleep apnea in a subject (Dye, Abstract, an apparatus for preventing sleep apnea) while performing orthodonture (Kuo, Abstract, a protective appliance can include teeth receiving cavities shaped to receive and reposition a patient’s teeth), comprising applying the upper trays 44 (Kuo, upper component 44) and lower trays 46 (Kuo, lower component 46) of the series of trays of claim 12 to the subject in order to progressively reposition teeth from an initial tooth arrangement to a final tooth arrangement (Kuo, Paragraph 0026, a tooth repositioning appliance 10 can be worn by a patient in order to achieve an incremental repositioning of individual teeth in the jaw 11. Paragraph 0034, Fig 3 illustrates another protective repositioning appliance 40) for the purpose of allowing the appliance to progressively reposition an initial tooth arrangement to a target tooth arrangement by placing a series of incremental position adjustment appliances over the patient’s teeth (Kuo Paragraph 0027), while also influencing the position of the upper jaw relative to the lower jaw to the effect that the lower jaw as well as the tongue muscle and the soft palate are prevented to an appropriate degree from dropping backwards during deep sleep so that the airways are kept open (Hofmann, Paragraph 0002).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        6 February 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786